Citation Nr: 0334889	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-14 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for loss of a tooth for 
dental treatment purposes.

2.  Entitlement to service connection for loss of a tooth for 
compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from November 1949 to May 
1950.


REMAND

The record does not contain a letter from the regional office 
(RO) to the veteran in which the RO informed the veteran of 
the type of evidence needed to substantiate his claim, and 
the relative obligations of the veteran and the Department of 
Veterans Affairs (VA) in developing that evidence.  See 
Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  

In addition, in a decision promulgated on September 22, 2003, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9 (2003)).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, any VCAA notice provided to the veteran must 
indicate that a full year is allowed to respond to such 
notice.  

It appears that the RO identified the issue of entitlement to 
the loss of tooth number 8 for dental treatment purposes as 
an additional issue for current appellate consideration, the 
Board's review of the record reflects that the tooth that was 
actually broken during service in March 1950 was right upper 
number 1 (an abbreviated service clinical record notes that a 
left upper incisor was broken as a result of a fall but the 
remaining contemporaneous dental treatment records clearly 
refer to the right upper number 1).  The circumstances of 
this claim are not such that specialized dental evaluation is 
unnecessary.  38 C.F.R. § 3.159 (c)(4) (2003). 

Accordingly, this case is REMANDED to the RO for the 
following actions:


1.	The RO must review the claims file and 
ensure that any notification and 
development action required by the 
VCAA and its implementing regulations, 
court decisions, and VA directives is 
completed. 

2.	Arrangements should be made for the 
veteran to receive a dental 
examination by an appropriate 
specialist.  The claims folder should 
be given to the examining dentist for 
review in conjunction with the 
examination.  Specifically, the 
examiner should identify which tooth 
(teeth) was (were) traumatically 
damaged during service, the extent of 
such damage, and whether any such 
tooth was replaceable.  The examiner 
should comment on the significance, if 
any, to notations in the service 
dental and medical records to teeth 1 
and 8.  

3.	If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
he should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




